DETAILED ACTION
	This final office action is in response to communications filed on 2/21/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al., US Patent no. 10,432,017 [Morales] and Ross et al., US Patent Application Publication no. 2015/0036284 [Ross], in view of Goto, US Patent Application Publication no. 2009/01971561.
Regarding claims 1, 8 and 15, Morales discloses an information handling system comprising: 
a direct-current power supply [battery of a UPS, column 7, lines 1-20]; 
a plurality of information handling resources configured to receive electrical energy from the direct- current power supply [loads 112 in racks 114, column 9, lines 24-48]; and 
a control subsystem configured to, when temperature proximate to at least one of the direct-current power supplies and the plurality of information handling resources is outside of temperature specifications [battery temperature anomaly, column 18, line 50 – column 19, line 24]: 
deactivate the direct-current power supply to prevent delivery of electrical energy to the plurality of information handling resources [“In some embodiments, after discontinuing to route electrical power to electrical loads from a utility power source and causing electrical power to be fed to the one or more electrical loads from batteries of a UPS, a battery health monitor, such as battery health monitor 708 may continue to monitor the health of batteries of the UPS. The battery health monitor may abort a planned period of time in which routing of electrical power from a utility power source was to be discontinued and may cause switching devices to reroute electrical power to one or more electrical loads prior to a given period of time expiring in which routing of electrical power from the utility power source was to be discontinued.”, column 19, lines 7-20].
Morales does not explicitly disclose that the racks include a thermal control subsystem configured to regulate temperature.  Like Morales, Ross discloses a computing system that includes a plurality of racks.  Ross further discloses that the racks include a thermal control subsystem configured to regulate temperature [fan modules to move air in each rack, paragraphs 0121-0122].  Since it was known in the art before the effective filing date of the claimed invention to include thermal control subsystems, such as fans, to regulate temperature in racks, it would have been obvious to one of ordinary skill in the art to include fans in the Morales racks.
Morales and Ross do not explicitly disclose isolating the battery from the mains power source when a battery temperature anomaly has been detected.  Goto recognizes that batteries when reaching high levels of overheating may lead to the battery igniting [paragraph 0006].  In order to prevent battery ignition from overheating, Goto discloses isolating a battery to prevent it from charging or discharging when it is overheating [paragraphs 0007 and 0038-0039].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Goto teachings into Morales and Ross by isolating the battery from the mains power source (disabling charging of the battery) when a battery temperature anomaly is detected in order to prevent ignition of the battery [Goto, paragraphs 0006-0007].
Regarding claims 2, 9 and 16, Ross further discloses that the rack fan module receives power from rack power distribution units [paragraphs 0121-0122].  Since, in Morales the rack power distribution units receive power from the mains power source when a battery temperature anomaly is detected, the Morales, Ross and Goto combination would result in the rack fan modules receiving power from the mains power source.
Regarding claims 3, 10 and 17, Morales further discloses the racks receiving power from the UPS battery when no battery temperature anomalies are detected [column 7, lines 1-20].  Therefore, the Morales, Ross and Goto combination would result in the rack fan modules receiving power from the UPS battery when no battery temperature anomalies are detected.
Regarding claims 4, 11 and 18, Morales further discloses Morales further discloses the racks receiving power from the UPS battery when no battery temperature anomalies are detected [column 7, lines 1-20].  Furthermore, in the Morales, Ross and Goto combination, when no battery temperature anomalies are detected, the UPS battery would not be isolated from the mains power source.
Regarding claims 5, 12 and 19, Morales further discloses that the control subsystem is further configured to cause a visual indication that temperature proximate to at least one of the direct-current power supply and the plurality of information handling resources is outside of the temperature specifications [alarm that is displayed to data center personnel, column 19, lines 1-7].
Regarding claims 6, 13 and 20, Morales further discloses that the control subsystem is further configured to communicate status information indicating that temperature proximate to at least one of the direct-current power supply and the plurality of information handling resources is outside of the temperature specifications [alarm that is displayed to data center personnel, column 19, lines 1-7].
Regarding claims 7, 14 and 21, Morales further discloses that the direct-current power supply is an uninterruptable power supply [battery of UPS, column 7, lines 1-20].


Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they are not persuasive.  Applicant argues that Morales does not disclose a control system configured to deactivate a direct-current power supply to prevent delivery of electrical energy to a plurality of information handling resources.  Specifically, Applicant argues that Morales instead discloses causing electrical power to be fed to one or more electrical loads form batteries of a UPS.  Examiner disagrees.  It appears that Applicant has either misinterpreted or ignored substantial portions of the cited passages of Morales.  In particular, Examiner cited column 19, lines 7-20 of Morales, “In some embodiments, after discontinuing to route electrical power to electrical loads from a utility power source and causing electrical power to be fed to the one or more electrical loads from batteries of a UPS, a battery health monitor, such as battery health monitor 708 may continue to monitor the health of batteries of the UPS. The battery health monitor may abort a planned period of time in which routing of electrical power from a utility power source was to be discontinued and may cause switching devices to reroute electrical power to one or more electrical loads prior to a given period of time expiring in which routing of electrical power from the utility power source was to be discontinued.”  In the cited passage, Morales does disclose causing electrical power to be fed to one or more electrical loads form batteries of a UPS in lines 7-14.  However, Applicant has failed to address lines 14-20.  Lines 14-20 of the cited passage disclose aborting (deactivating) the supply of power from the batteries to the electrical loads [The battery health monitor may abort a planned period of time in which routing of electrical power from a utility power source was to be discontinued and may cause switching devices to reroute electrical power to one or more electrical loads prior to a given period of time expiring in which routing of electrical power from the utility power source was to be discontinued, column 19, lines 14-20].  Therefore, Morales does disclose a control system configured to deactivate a direct-current power supply to prevent delivery of electrical energy to a plurality of information handling resources.
The previous rejections are respectfully maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        May 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Morales, Ross and Goto were previously cited.